Per curiam.
Defendant was convicted of possession of heroin in violation of the Georgia Controlled Substances Act. His enumerations of error concern the court’s failure to charge and the sufficiency of the evidence to authorize the conviction. We have carefully examined these contentions and the record and find them meritléss.

Judgment affirmed.


Bell, C. J., Shulman and Birdsong, JJ., concur.

Bobby Bearden, for appellant.
W. Donald Thompson, District Attorney, Thomas J. Matthews, Assistant District Attorney, for appellee.